           Case 1:19-cv-07234-JMF Document 13 Filed 09/10/19 Page 1 of 1



           Cleveland      |   Columbus     |    Cincinnati     |   New Jersey    |   New York



                                         Javier L. Merino, Esq.*
  201-355-3440                            JMerino@DannLaw.com                                  216-373-0536
Direct Telephone                                  Email                                             Fax


    September 10, 2019

    Honorable Jesse M. Furman
    Thurgood Marshall United States Courthouse
    Courtroom 1105
    40 Foley Square
    New York, NY 10007

    Re:            Delgadillo v. USAPE LLC
                   1:19-cv-07234

    Dear Judge Furman:

    On behalf of the Plaintiff, Desmond Delgadillo, and Defendant, USAPE, LLC,
    (together as the “parties”) please accept this letter as notification that the parties
    have reached a settlement in principal relative to the above matter.

    Accordingly, the parties respectfully request that the Court enter an order (1)
    conditionally dismissing the matter without costs; (2) providing that within thirty (30)
    days of the date of this Order, the parties may submit to the Court their own
    Stipulation of Settlement and Dismissal for the Court to So Order; (3) providing that,
    within thirty (30) days of the date of this Order, Plaintiff may make an application to
    restore the matter in the event that settlement is not consummated; and (4) directing
    the Clerk of the Court to terminate all remaining dates.

    Respectfully Submitted,




    J       L. M         ,E .
    D      L

    cc:            Sarah E. Bell, Esq. (sbell@pryorcashman.com)

Mailing Address                                DannLaw.com                                   Physical Address
PO Box 6031040                                 877-475-8100                     372 Kinderkamack Road, Suite 5
Cleveland OH 44103                        *Licensed in NJ and NY                          Westwood NJ 07675
